United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2001
                      ___________________________

                               Anthony C. Green

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Kelly Lake, Carlton County Sheriff; Kevin Moser, MSOP Facility Director; Steve
 Sayovitz, MSOP A-Team Supervisor; Ann Zimmerman, MSOP Administrator;
 Nicole Marvel, MSOP A-Team; Greg Swenson, Security Counselor; Elizabeth
 Barbo, MSOP - Former Assistant Clinical Director; Anthony Bastien, Carlton
County Deputy Sheriff; Jesse Peterson, Carlton County Deputy Sheriff; Amanda
                         Schaller, Security Counselor

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: January 31, 2020
                           Filed: February 12, 2020
                                [Unpublished]
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Anthony Green, who is civilly committed to the Minnesota Sex Offender
Program, appeals the district court’s1 dismissal of his pro se 42 U.S.C. § 1983 action.
Upon careful de novo review, see Montin v. Moore, 846 F.3d 289, 292, 293 (8th Cir.
2017) (standard of review), we find no error in the district court’s well-reasoned
decision. We agree that Green did not state a claim for constitutional violations
stemming from the use of force, see Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473
(2015) (in excessive-force claim, detainee must show that force purposely used
against him was objectively unreasonable); Folkerts v. City of Waverly, 707 F.3d
975, 980 (8th Cir. 2013) (substantive due process claim requires that defendants
violated plaintiff’s fundamental right and that their conduct shocked conscience); the
conduct of strip searches, see Bell v. Wolfish, 441 U.S. 520, 558-59 (1979) (in
determining reasonableness of search, court considers scope of intrusion, manner and
location in which search is conducted, and justification for search); Folkerts, 707 F.3d
at 980; or his placement in the High Security Area, see Wong v. Minn. Dep’t of
Human Servs., 820 F.3d 922, 935 (8th Cir. 2016) (plaintiff failed to state procedural
due process claim where complaint made clear that he had opportunity to be heard at
meaningful time and in meaningful manner); Folkerts, 707 F.3d at 980. We also find
that the district court did not abuse its discretion in denying Green leave to file a
second amended complaint. See Pet Quarters, Inc. v. Depository Tr. & Clearing
Corp., 559 F.3d 772, 782 (8th Cir. 2009).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, late United States Magistrate Judge for the District of Minnesota.

                                          -2-